EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Vaughn on 5/12/22.
The application has been amended as follows: 

Claim 34 is amended to recite:
A method for manufacturing an electronic or electrochemical component, the method comprising:
forming the electronic or electrochemical component by forming a primary superposition of a stack of thin films alternating between at least one anode and at least one cathode, the first covering layer at least partially covering the stack; and
forming an encapsulation system by successively depositing: 
a first covering layer composed of an electrically insulating material deposited by atomic layer deposition, which is to at least partially cover the electronic or electrochemical component,
a second covering layer composed of parylene and/or polyimide on the first covering layer, and 
a third covering layer deposited on the second covering layer in such a way as to protect the second covering layer from exposure to oxygen, 
wherein: 
the at least one anode includes at least one thin film of an active anode material or at least one thin film of an active anode material and a thin film of an electrolyte material,  
the at least one cathode includes at least one thin film of an active cathode material or at least one thin film of an active anode material and a thin film of an electrolyte material so that the electronic or electrochemical component successively includes at least one thin film of an active anode material, at least one thin film of an electrolyte material, and at least one thin film of an active cathode material,
the at least one anode or the at least one cathode includes at least one accessible connection zone, and 
at least one adjacent cathode or at least one adjacent anode includes a covering zone which is covered by at least said first covering layer and said second covering layer, the covering zone being located facing the connection zones of the at least one first anode or the at least one cathode, in a direction perpendicular to a plane of the stack.

Claim 35 is cancelled.

Claims 36-38 are amended to depend on claim 34.

This application is in condition for allowance except for the presence of claims 29-33 directed to an invention non-elected without traverse.  Accordingly, claims 29-33 have been cancelled.

The following is an examiner’s statement of reasons for allowance: encapsulating systems utilizing parylene or polyimide and atomic layer deposition are known. See Berland ‘342, Oukassi ‘544, Buckingham ‘292, and Bedjaoui ‘717 for examples of such. These references, as well as additional references cited herewith, also disclose the use of battery stacks which are generally layered anode and cathode films. What the prior art fails to disclose, however, are the features in the last clause of claim 35 which has been incorporated into independent claim 34 as above. Connection zones ZC and covering zone ZRT are depicted in instant Figure 21B and described in instant paragraph 31. The configuration of a covering zone as defined located facing the connection zones in a direction perpendicular to a plane of the stack is not found in the prior art of record. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725